Citation Nr: 0432093	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury, to include an atrophic retinal hole.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  April 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Reno, Nevada.  In March 2004 the 
veteran appeared before the undersigned Veterans Law Judge at 
a hearing at the RO.  With regard to the issue of an 
increased rating for bilateral pes planus, in statements 
received on January 27, 2004, and March 2, 2004, the veteran 
indicated that he was withdrawing the appeal on the issue.  
Therefore, that issue is not in appellate status.

The issue of service connection for a bilateral knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, per Manlincon v. West, 12 
Vet. App. 238 (1999).


FINDING OF FACT

The evidence shows that the veteran had a left eye injury in 
October 1987 and that he has a residual retinal hole related 
to that injury.


CONCLUSION OF LAW

A left eye injury, resulting in a residual retinal hole, was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Factual Background

Service medical records reflect that in October 1987 the 
veteran complained of flashing light temporally in the left 
eye subsequent to being hit in the eye with a football eight-
to-ten days ago.  He was referred to a private 
ophthalmologist.  The examination revealed visual acuity of 
20/20-2 in the left eye and no evidence of holes, tears, or 
detachments.  The ophthalmologist examined the veteran again 
in November 1987.  The examination showed visual acuity of 
20/25 in the left eye and no retinal pathology.  

Service medical records show that on an April 1988 periodic 
non-flying physical examination, the veteran had 20/25 
uncorrected distant visual acuity in the left eye.  In August 
1989 an eye examination revealed an old retinal hole in the 
left eye, which was secondary to an old trauma in 1987.  The 
veteran reported in December 1990 that in the prior month, he 
had flashes in the left eye.  A dilated fundus examination 
revealed that the retina was flat in the area and that there 
was scarring around the hole at the 6 o'clock area of the 
left eye with pigment hypertrophy.  There were no signs of 
retinal detachment.  The assessment was a stable retinal 
hole.  In March 1992, the veteran had another eye 
examination, which revealed in the left eye lattice 
degeneration and an old break probably secondary to trauma.  
A report of May 1995 periodic non-flying physical examination 
revealed 20/20 uncorrected distant visual acuity in the left 
eye.  In November 1995, a football hit the veteran's left eye 
and flashes began two days later.  A fundus examination in 
mid-November revealed no new breaks in the left eye.  The 
impression was status post blunt trauma to the left eye.  In 
late November 1995, the flashes had decreased and a fundus 
examination showed an old break in the left eye and no new 
tears or breaks.  

Service medical records reveal that in a May 1996 report of 
medical assessment, a medical professional noted that the 
veteran had a history of left eye contusions in 1988 and 
again in 1995 and that he experienced traumatic flashing 
lights.  The medical professional indicated that there was no 
vision loss and that the lights resolved spontaneously.  The 
medical professional noted that the disorder was not chronic 
and not symptomatic.  In July 1996, the veteran reported that 
he no longer had flashes.  In March 2000, a left eye 
examination revealed a flat retina.  The assessment was a 
stable left eye.

In August 2000, the veteran's left eye was examined at a 
military medical facility.  An atrophic hole in the left eye 
with surrounding pigment was found.  The assessment was an 
atrophic hole in the left eye, which was previously noted and 
was stable with no other holes or tears found.

The veteran underwent a VA examination in November 2001.  The 
examiner indicated that there were no medical records 
available for review.  His left eye uncorrected and corrected 
near visual acuities were RS 20.  His left eye uncorrected 
far visual acuity was 20/25, and his left eye corrected far 
visual acuity was 20/20.  An examination of the peripheral 
retina of the left eye revealed no holes, tears, or retinal 
detachments.  The veteran had white without pressure in the 
peripheral retina of the left eye.  The diagnoses were a low 
refractive error in both eyes, white without pressure in the 
peripheral retinas of both eyes, and no apparent pathology in 
the anterior and posterior segments of both eyes.

The veteran had his eyes examined again in November 2003 at a 
military medical facility.  A physical examination revealed a 
small atrophic hole in the left eye.  However, the assessment 
was a stable atrophic hole in the right eye.

At the March 2004 hearing, the veteran testified that his 
left eye is periodically examined and that he had not had 
surgery to repair the left eye retina.

2.  Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

3.  Analysis

Service medical records reveal that an atrophic retinal hole 
in the left eye that was secondary to the 1987 trauma was 
repeatedly found on eye examinations.  This hole was again 
noted immediately after active service in August 2000.  
Although the assessment in November 2003 was that the 
atrophic hole was in the right eye, the report reflects that 
the hole was actually in the left eye.  While a retinal hole 
in the left eye was not found on the November 2001 VA 
examination, that examiner did not review any service medical 
records.  The Board places greater weight on the evidence 
showing that the veteran currently has an atrophic retinal 
hole in the left eye than on the report of the VA 
examination.  Accordingly, service connection for residuals 
of a left eye injury, to include an atrophic retinal hole, is 
warranted.

4.  VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issue, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.


ORDER

Service connection for residuals of a left eye injury, to 
include an atrophic retinal hole, is granted.


REMAND

On January 21, 2003, the veteran was notified of the January 
2003 rating decision denying service connection for a 
bilateral knee disorder.  On January 27, 2004, VA received 
the veteran's notice of disagreement with regard to the 
denial of service connection for that disorder.  A statement 
of the case has not been issued.  The Board does not address 
the timeliness of the NOD at this time.  The Court's decision 
in Manlincon indicates that remand is required when an notice 
of disagreement has been received and an statement of the 
case has not been issued.

Accordingly, the case is REMANDED for the following action:

The AMC should issue the veteran a 
statement of the case on the issue of 
service connection for a bilateral knee 
disorder.

If upon completion of the above action decisions remain 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



